DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2021 has been entered.
 

Response to Arguments

Claim Interpretation: Applicant has canceled claims 15-31 thus the invoking of 35 USC 112(f) is withdrawn.

Rejection under 35 USC 103:
Applicant’s Arguments: Applicant argues on page 8-9 that the amended claims now expressly recite “SR configurations, each of which being associated with one or more services and having a prohibition timer or maximum number of attempts.”
Examiner’s Response: Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended the claim to include each configuration comprises a “prohibit timer” or “maximum number of attempts” which is not expressly disclosed in Tseng and Shaheen. The amendments necessitate an updated search and a new grounds of rejection. Examiner applies the reference to Babaei as below in the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 4, 7-12, 14, 32-33, 37-42, 44 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 20140293898 A1) and Babaei et al. (“Babaei”) (US 20180324872 A1, effective filing date of provisional application 62501570 filed May 4, 2017).

Regarding claim 1, Tseng teaches:
A method of wireless communication by a user equipment (UE) [¶0048 teaches UE, Figure 1-2 shows UE], comprising:
[¶0041 UE configured with multiple SR resources i.e. configurations, for a particular cell, ¶0044 UE maintains independent SR procedures per Macro cell or small cell or with a certain single cell, ¶0048 different SR resources for SR transmissions, each SR considered a service thus plurality of services]; 
determining a potential occurrence of an SR collision in a next SR opportunity based on the plurality of SR configurations, wherein an SR collision occurs when there is at least partial overlap between an SR opportunity of a first service over which the UE communicates with the base station and an SR opportunity of a second service in the plurality of services over which the UE communicates [see ¶0048, each cell SR configuration may be configured on overlapping SR resources, and the UE is configured by network with a rule / restriction and depends on this restriction when determining response to overlapping resources, thus Examiner considers the UE configured with this restriction prior to the SR opportunity in which SR1 and SR2 overlap Figure 7 thus UE determines based on this configured rule possibility of SR collision prior to SR opportunity, see Figure 7 SR1 and SR2 will collide]; 
resolving the potential occurrence of the SR collision prior to the next SR opportunity by not transmitting an SR of the SR opportunity of the first service based on the plurality of SR configurations [¶0048 Examiner considers UE configured with restriction prior to SR1 and SR2 overlap as UE depends on this restriction when resolving overlap to send SR1 and SR2, thus UE configured with this rule is considered resolving the potential occurrence of SR collision prior to SR opportunity as the UE knows a priori how to proceed and “possibility of simultaneously transmission” may be resolved, wherein rule may be transmit e.g. SR resource 1]; and communicating with the base station during the next SR opportunity in accordance with resolving the potential occurrence of the SR collision [¶0048 Figure 7, UE knows based on configured restriction to proceed with e.g. SR1 or SR2 or prioritize certain resources either associated with a cell comprising a base station].
Tseng teaches a plurality of SR configurations and services but does not expressly teach a plurality of services with a base station.
[Figure 22 ¶0251 shows UE communicating with gNB using multiple SRs, and ¶0192-193 each SR may distinguish a service type configured by base station ¶0193-194, within a same cell, ¶0195 each SR configuration and thus SR in Figure 22 pertains to a different service and each comprises prohibit timers see ¶0192, ¶0224, ¶0258 configuration parameters for each SR include prohibit timers ] and including an SR opportunity of a first service in the plurality of services over which the UE communicates with the base station and an SR opportunity of a second service in the plurality of services over which the UE communicates with the base station [Figure 22, ¶0251 show SR opportunities used for communication of each service type].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng such that the multiple SRs are for different services provided between a UE and a base station as in Babaei. Tseng teaches multiple SRs but not expressly with regard to services with a base station in the embodiment of ¶0048, each configuration having a timer as in the claim however Tseng does indicate that in ¶0041-44, SR resources for different SR processes may be configured on different cells or the same cell. It would have been obvious to modify the SRs of Tseng such that each are configured is with a single base station and include services and timers as in Babaei. Tseng teaches multiple SR transmission and it would have been obvious to specify the SRs are each for a service type with the base station and associated with parameters including a timer as in Babaei for efficiency in scheduling request procedure and efficient handling plurality of SR processes ¶0197.

Regarding claim 2, Tseng-Babaei teaches:
The method of claim 1.
Tseng teaches priorities associated with SR transmissions in ¶0048 but does not teach determining priorities.
Babaei teaches a rule wherein the resolving of the potential occurrence of the SR collision comprises: determining a priority of the first service and a priority of the second service [¶0251-252 a SR of lower priority determined to be second SR relative to priority of first SR, as determined from parameters].
Tseng teaches priorities associated with SR transmissions in ¶0048 but does not teach the preconfigured rule would be refraining based on determined priorities.
 Babaei teaches wherein the communicating comprises: transmitting, an SR associated with the first service when the first service has a higher priority than the second service [¶0251 first SR is transmitted as it is on logical channel with higher priority]; and refraining from transmitting an SR associated with the second service when the second service has a lower priority than the first service[¶0251 second SR is dropped with lower priority].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng such that the rule set in the UE for handling overlapping SR includes assigning priorities and dropping lower priority transmissions as in Babaei. Tseng teaches rules configured prior to SR overlap instances such that the UE relies on these rules when determining to send an SR for a resource configured for overlapping SRs, such that the UE effectively is configured with the steps to resolve conflict before possible SR conflicts. It would have been obvious to modify the restriction / rule of Tseng to include assigning priorities and transmitting based on priority as in Babaei for improved flexibility and efficiency ¶0197 for managing overlapping SRs ¶0252-253.

Regarding claim 4, Tseng-Babaei teaches:
The method of claim 1 wherein resolving the potential occurrence of the SR collision comprises: transmitting, during an SR opportunity a scheduling request for each of the plurality of services based on the corresponding SR configurations [Tseng ¶0048 both scheduling requests may be transmitted but one is prioritized over the other according to preconfigured rule].

Regarding claim 7, Tseng-Babaei teaches:
The method of claim 1 wherein resolving the potential occurrence of the SR collision comprises: detecting the at least partially overlapping SR opportunities; and suspending SR transmission in one or more of the at least partially overlapping SR opportunities [Tseng ¶0048 one SR may not be transmitted if overlapping as configured by preconfigured rule considered suspending one SR transmission e.g. only SR1 or SR2 is used].

Regarding claim 8, Tseng-Babaei teaches:
The method of claim 1.
Tseng teaches suspending the SR transmissions but does not teach for one or more priority services.
Babaei teaches rule for resolving wherein resolving the potential occurrence of the SR collision comprises: suspending SR for one or more low priority services in the plurality of services [¶0251-253, first SR with higher priority is transmitted and SR with lower priority i.e. second SR is dropped Figure 22].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng such that the rule set in the UE for handling overlapping SR includes assigning priorities and dropping lower priority transmissions as in Babaei. Tseng teaches rules configured prior to SR overlap instances such that the UE relies on these rules when determining to send an SR for a resource configured for overlapping SRs, such that the UE effectively is configured with the steps to resolve conflict before possible SR conflicts. It would have been obvious to modify the restriction / rule of Tseng to include assigning priorities and transmitting based on priority as in Babaei for improved flexibility and efficiency ¶0197 for managing overlapping SRs ¶0252-253.

Regarding claim 9, Tseng-Babaei teaches:
The method of claim 1.
Tseng teaches suspending SR transmissions but does not teach control signaling indicating priority. 
Babaei teaches further comprising: receiving a control signal identifying one or more low priority services [¶0192-196, ¶0251-253, configuration sent to UE Figure 22 with priorities indicated for SR including low priority SR].
Tseng teaches suspending SR transmissions but does not teach suspending based on priority.
[¶0251-252, first SR with higher priority is transmitted and SR with lower priority i.e. second SR is dropped based on configuration indicated in control parameters]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng such that the rule set in the UE for handling overlapping SR includes assigning priorities and dropping lower priority transmissions as in Babaei. Tseng teaches rules configured prior to SR overlap instances such that the UE relies on these rules when determining to send an SR for a resource configured for overlapping SRs, such that the UE effectively is configured with the steps to resolve conflict before possible SR conflicts. It would have been obvious to modify the restriction / rule of Tseng to include assigning priorities and transmitting based on priority as in Babaei for improved flexibility and efficiency ¶0197 for managing overlapping SRs ¶0252-253.

Regarding claim 10, Tseng-Babaei teaches:
The method of claim 2.
Tseng teaches SRs but not that they are one bit.
Babaei teaches wherein the one or more SRs are one bit SRs [¶0196, SR may be single bit].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng such that SRs comprise one bit SRs. Tseng teaches SR but does not expressly teach the components. It would have been obvious to modify the SR of Tseng to include expressly a bit as in Babaei as it would have been a simple substitution of parts to replace the unspecified SR of Tseng with a one-bit SR as in Babaei without altering the intended outcome as Babaei teaches the SR can be either multi-bit or one bit without altering the intended outcome of the invention as both can be used for addressing efficiency in SR ¶0196-197.

Regarding claim 11, Tseng-Babaei teaches:
The method of claim 2.
Tseng teaches SR but does not teach whether these are one bit or multi-bit.
[¶0196-197 can be either single or multi-bit].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng such that SRs comprise one bit SRs. Tseng teaches SR but does not expressly teach the components. It would have been obvious to modify the SR of Tseng to include expressly a bit as in Babaei as it would have been a simple substitution of parts to replace the unspecified SR of Tseng with a one-bit SR as in Babaei without altering the intended outcome as Babaei teaches the SR can be either multi-bit or one bit without altering the intended outcome of the invention as both can be used for addressing efficiency in SR ¶0196-197.

Regarding claim 12, Tseng-Babaei teaches:
The method of claim 11 wherein a multi-bit SR is a single SR transmission which signals SR for more than one service [Babaei ¶0196 multi bit SR for signaling multiple SRs see rationale for combination as in claim 11].

Regarding claim 14, Tseng-Babaei teaches:
The method of claim 2.
Tseng teaches services and configurations but does not expressly teach one service is associated with plurality of configurations.
Babaei teaches wherein at least one of the plurality of services is associated with a plurality of SR configurations[¶0192-196, SR distinguishes a service type, and can be associated with different logical channels, logical channel groups, TTIs, numerologies, etc. considered different configurations for a service type].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng such that the SR service can be associated with multiple configurations for SR as in Babaei. Tseng teaches a multi-bit SR for a service and a corresponding configuration but does not teach expressly a service associated with multiple configurations however it would have been obvious to modify Tseng configurations and services with Babaei to include one of the 

Regarding claim 32, Tseng teaches:
An apparatus configured for wireless communication [¶0048 teaches UE, Figure 1-2 shows UE], comprising: a transceiver configured to communicate over a plurality of services, wherein each scheduling request (SR) configuration of a plurality of SRs is associated with one or more services of the plurality of services and a base station [¶0041 UE configured with multiple SR resources i.e. configurations and multiple PUCCH considered services, ¶0044 UE maintains independent SR procedures per Macro cell or small cell considered services, each SR procedure per cell considered a service, ¶0048 different cells configure different SR resources for SR transmissions]; and at least one processor configured to: 
determine a potential occurrence of an SR collision in a next SR opportunity based on the plurality of SR configurations, wherein an SR collision occurs when there is at least partial overlap between an SR opportunity of a first service in the plurality of services over which the transceiver communicates with the base station and an SR opportunity of a second service in the plurality of services over which the transceiver communicates [see ¶0048, each cell SR configuration may be configured on overlapping SR resources, and the UE is configured by network with a rule / restriction and depends on this restriction when determining response to overlapping resources, thus Examiner considers the UE configured with this restriction prior to the SR opportunity in which SR1 and SR2 overlap Figure 7 thus UE determines based on this configured rule possibility of SR collision prior to SR opportunity, see Figure 7 SR1 and SR2 will collide],
 resolve the potential occurrence of the SR collision prior to the next SR opportunity by not transmitting an SR of the SR opportunity of the first service based on the plurality of SR configurations [¶0048 Examiner considers UE configured with restriction prior to SR1 and SR2 overlap as UE depends on this restriction when resolving overlap to send SR1 and SR2, thus UE configured with this rule is considered resolving the potential occurrence of SR collision prior to SR opportunity as the UE knows a priori how to proceed and “possibility of simultaneously transmission” may be resolved, wherein rule may be transmit e.g. SR resource 1], and communicate with the base station during the next SR opportunity in accordance with resolving the potential occurrence of the SR collision [¶0048 Figure 7, UE knows based on configured restriction to proceed with e.g. SR resource 1 or prioritize certain resources].
Tseng teaches a plurality of SR configurations but does not expressly teach a plurality of services with a base station.
Babaei teaches communicate a plurality of services with a base station over a plurality of services, wherein each scheduling request (SR) configuration of a plurality of SRs is associated with one or more services and comprising a prohibit timers or maximum number of attempts [Figure 22 ¶0251 shows UE communicating with gNB using multiple SRs, and ¶0192-193 each SR may distinguish a service type configured by base station ¶0193-194, within a same cell, ¶0195 each SR configuration and thus SR in Figure 22 pertains to a different service and each comprises prohibit timers see ¶0192, ¶0224, ¶0258 configuration parameters for each SR include prohibit timers ] including an SR opportunity of a first service in the plurality of services over which the UE communicates with the base station and an SR opportunity of a second service in the plurality of services over which the UE communicates with the base station [Figure 22, ¶0251 show SR opportunities used for communication of each service type].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng such that the multiple SRs are for different services provided between a UE and a base station as in Babaei. Tseng teaches multiple SRs but not expressly with regard to services with a base station in the embodiment of ¶0048, each configuration having a timer as in the claim however Tseng does indicate that in ¶0041-44, SR resources for different SR processes may be configured on different cells or the same cell. It would have been obvious to modify the SRs of Tseng such that each are configured is with a single base station and include services and timers as in Babaei. Tseng teaches multiple SR transmission and it would have been obvious to specify the SRs are each for a service type with the base station and associated with parameters including a timer as in Babaei for efficiency in scheduling request procedure and efficient handling plurality of SR processes ¶0197.

Regarding claim 33, Tseng-Babaei teaches:
The apparatus of claim 32.
Tseng teaches priorities associated with SR transmissions in ¶0048 but does not teach determining priorities.
Babaei teaches a rule wherein the resolving of the potential occurrence of the SR collision comprises: determining a priority of the first service and a priority of the second service [¶0251-252 a SR of lower priority determined to be second SR relative to priority of first SR, as determined from parameters].
Tseng teaches priorities associated with SR transmissions in ¶0048 but does not teach the preconfigured rule would be refraining based on determined priorities.
 Babaei teaches a transmitter configured to transmit an SR associated with the first service when the first service has a higher priority than the second service [¶0251 first SR is transmitted as it is on logical channel with higher priority]; and to cause the transmitter to refrain from transmitting an SR associated with the second service when the second service has a lower priority than the first service [¶0251 second SR is dropped with lower priority].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng such that the rule set in the UE for handling overlapping SR includes assigning priorities and dropping lower priority transmissions as in Babaei. Tseng teaches rules configured prior to SR overlap instances such that the UE relies on these rules when determining to send an SR for a resource configured for overlapping SRs, such that the UE effectively is configured with the steps to resolve conflict before possible SR conflicts. It would have been obvious to modify the restriction / rule of Tseng to include assigning priorities and transmitting based on priority as in Babaei for improved flexibility and efficiency ¶0197 for managing overlapping SRs ¶0252-253.

Regarding claim 37, Tseng-Babaei teaches:
The apparatus of claim 32 wherein the at least one processor is further configured to resolve the potential occurrence of an SR collision at least in part by detecting the at least partially overlapping SR [Tseng ¶0048 one SR may not be transmitted if overlapping as configured by preconfigured rule considered suspending one SR transmission e.g. only SR1 or SR2 is used]

Regarding claim 38, Tseng-Babaei teaches:
The apparatus of claim 32.
Tseng teaches suspending the SR transmissions but does not teach for one or more priority services.
Babaei teaches rule for resolving wherein the at least one processor is further configured to resolve the potential occurrence of an SR collision at least in part by suspending SR for one or more low priority services in the plurality of services  [¶0251-253, first SR with higher priority is transmitted and SR with lower priority i.e. second SR is dropped].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng such that the rule set in the UE for handling overlapping SR includes assigning priorities and dropping lower priority transmissions as in Babaei. Tseng teaches rules configured prior to SR overlap instances such that the UE relies on these rules when determining to send an SR for a resource configured for overlapping SRs, such that the UE effectively is configured with the steps to resolve conflict before possible SR conflicts. It would have been obvious to modify the restriction / rule of Tseng to include assigning priorities and transmitting based on priority as in Babaei for improved flexibility and efficiency ¶0197 for managing overlapping SRs ¶0252-253.

Regarding claim 39, Tseng-Babaei teaches:
The apparatus of claim 32.
Tseng teaches suspending SR transmissions but does not teach control signaling indicating priority. 
Babaei teaches a receiver configured to receive a control signal identifying one or more low priority services [¶0192-196, ¶0251-253, configuration sent to UE Figure 22 with priorities indicated for SR including low priority SR].

Babaei teaches wherein the at least one processor is configured to suspend SR for the one or more low priority services based on the control signal  [¶0251-252, first SR with higher priority is transmitted and SR with lower priority i.e. second SR is dropped based on configuration indicated in control parameters]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng such that the rule set in the UE for handling overlapping SR includes assigning priorities and dropping lower priority transmissions as in Babaei. Tseng teaches rules configured prior to SR overlap instances such that the UE relies on these rules when determining to send an SR for a resource configured for overlapping SRs, such that the UE effectively is configured with the steps to resolve conflict before possible SR conflicts. It would have been obvious to modify the restriction / rule of Tseng to include assigning priorities and transmitting based on priority as in Babaei for improved flexibility and efficiency ¶0197 for managing overlapping SRs ¶0252-253.

Regarding claim 40, Tseng-Babaei teaches:
The apparatus of claim 33.
Tseng teaches SRs but not that they are one bit.
Babaei teaches wherein the one or more SRs are one bit SRs  [¶0196, SR may be single bit].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng such that SRs comprise one bit SRs. Tseng teaches SR but does not expressly teach the components. It would have been obvious to modify the SR of Tseng to include expressly a bit as in Babaei as it would have been a simple substitution of parts to replace the unspecified SR of Tseng with a one-bit SR as in Babaei without altering the intended outcome as Babaei teaches the SR can be either multi-bit or one bit without altering the intended outcome of the invention as both can be used for addressing efficiency in SR ¶0196-197.

Regarding claim 41, Tseng-Babaei teaches:
The apparatus of claim 33.

Babaei teaches wherein the one or more SRs are multi-bit SRs [[¶0196-197 can be either single or multi-bit].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng such that SRs comprise one bit SRs. Tseng teaches SR but does not expressly teach the components. It would have been obvious to modify the SR of Tseng to include expressly a bit as in Babaei as it would have been a simple substitution of parts to replace the unspecified SR of Tseng with a one-bit SR as in Babaei without altering the intended outcome as Babaei teaches the SR can be either multi-bit or one bit without altering the intended outcome of the invention as both can be used for addressing efficiency in SR ¶0196-197.

Regarding claim 42, Tseng-Babaei teaches:
The apparatus of claim 41 wherein a multi-bit SR is a single SR transmission which signals SR for more than one service [Babaei ¶0196 multi bit SR for signaling multiple SRs see rationale for combination as in claim 41].

Regarding claim 44, Tseng-Babaei teaches:
The apparatus of claim 33.
Tseng teaches services and configurations but does not expressly teach one service is associated with plurality of configurations.
Babaei teaches wherein at least one of the plurality of services is associated with a plurality of SR configurations[¶0193-194, SR distinguishes a service type, and can be associated with different logical channels, logical channel groups, TTIs, numerologies, etc. considered different configurations for a service type].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng such that the SR service can be associated with multiple configurations for SR as in Babaei. Tseng teaches a multi-bit SR for a service and a corresponding configuration but does not teach expressly a service associated with multiple configurations however it .

Claim 5-6, 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 20140293898 A1) and Babaei et al. (“Babaei”) (US 20180324872 A1, effective filing date of provisional application 62501570 filed May 4, 2017) and Shaheen et al. (“Shaheen”) (US 20180368173 A1, Examiner relying on filing date of provisional application 62520515 filed June 15, 2017).

Regarding claim 5, Tseng-Babaei teaches:
The method of claim 1.
Tseng teaches priorities associated with SR transmissions in ¶0048 but does not teach the preconfigured rule would be interrupting SRs. 
Shaheen teaches wherein resolving the potential occurrence of the SR collision comprises: interrupting one or more SR that is currently transmitting; and transmitting a different one or more SR during an SR opportunity [[¶0215-229, wherein ¶0227 PUCCH-1 SR higher priority, and ¶0229 PUCCH-2 configuration SR stopped if transmitting and PUCCH-1 transmitted instead higher priority SR is transmitted]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng such that the rule set in the UE for handling overlapping SR includes interrupting SRs as in Shaheen. Tseng teaches rules configured prior to SR overlap instances such that the UE relies on these rules when determining to send an SR for a resource configured for overlapping SRs, such that the UE effectively is configured with the steps to resolve conflict before possible SR conflicts. It would have been obvious to modify the restriction / rule of Tseng to include interrupting SRs as in Shaheen for improved flexibility and efficiency ¶0005 for managing collisions ¶0215 and it would 

Regarding claim 6, Tseng-Babaei-Shaheen teaches:
The method of claim 5 wherein the interrupted one or more SR has a lower priority than the different one or more SR [Shaheen ¶0215-229, wherein ¶0227 PUCCH-1 may have a higher priority than PUCCH-2, and since PUCCH-2 interrupted in ¶0229, PUCCH-2 SR transmission lower priority and interrupted by PUCCH-1 SR see rationale for combination as in claim 5].

Regarding claim 35, Tseng-Babaei teaches:
The apparatus of claim 32.
Tseng teaches priorities associated with SR transmissions in ¶0048 but does not teach the preconfigured rule would be interrupting SRs. 
Shaheen teaches wherein the at least one processor is further configured to interrupt transmission of one or more SRs and to cause a transmitter to transmit a different one or more SR during an SR opportunity [[¶0215-229, wherein ¶0227 PUCCH-1 SR higher priority, and ¶0229 PUCCH-2 configuration SR stopped if transmitting and PUCCH-1 transmitted instead higher priority SR is transmitted]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng such that the rule set in the UE for handling overlapping SR includes interrupting SRs as in Shaheen. Tseng teaches rules configured prior to SR overlap instances such that the UE relies on these rules when determining to send an SR for a resource configured for overlapping SRs, such that the UE effectively is configured with the steps to resolve conflict before possible SR conflicts. It would have been obvious to modify the restriction / rule of Tseng to include interrupting SRs as in Shaheen for improved flexibility and efficiency ¶0005 for managing collisions ¶0215 and it would have been a simple substitution to replace the rule / restriction in ¶0048 of Tseng with the rule of Shaheen for resolving collisions.


The apparatus of claim 35 wherein the interrupted one or more SR has a lower priority than the different one or more SR [Shaheen ¶0215-229, wherein ¶0227 PUCCH-1 may have a higher priority than PUCCH-2, and since PUCCH-2 interrupted in ¶0229, PUCCH-2 SR transmission lower priority and interrupted by PUCCH-1 SR see rationale for combination as in claim 35].

Claim 3, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 20140293898 A1) and Babaei et al. (“Babaei”) (US 20180324872 A1, effective filing date of provisional application 62501570 filed May 4, 2017) and Chakraborty (US 20190215783 A1).

Regarding claim 3, Tseng-Babaei teaches:
The method of claim 2.
Tseng-Babaei teaches refraining from sending the lower priority but does not teach based on a transmit power.
Chakraborty teaches refraining from sending a second SR at a first time period wherein the refraining is performed based on a transmit power level of a UE performing the transmitting [¶0073-78, Figure 6, simultaneous overlapping SR scheduled at a time, examine power levels step 604, low priority transmission refrained until next opportunity 608 based on power levels].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tseng-Babaei by refraining from transmitting the lower priority SR based on power levels as in Chakraborty. Tseng teaches ¶0048 refraining from sending an SR and Babaei teaches in ¶0215-230 refraining from sending a second, lower priority SR when it overlaps with a first, higher priority SR, but does not teach this is based on power levels. It would have been obvious to modify Tseng-Chakraborty with the power level condition as in Chakraborty who teaches the refraining can be based on the transmit power of the UE in order to avoid a power excursion ¶0060 which is undesirable ¶0037 according to power limits ¶0035-36.

Regarding claim 34, Tseng-Babaei teaches:

Tseng-Babaei teaches refraining from sending the lower priority but does not teach based on a transmit power.
Chakraborty teaches refraining from sending a second SR at a first time period wherein the at least one processor causes the transmitter to refrain from transmitting based at least on a transmit power level of the apparatus [¶0073-78, Figure 6, simultaneous overlapping SR scheduled at a time, examine power levels step 604, low priority transmission refrained until next opportunity 608 based on power levels].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tseng-Babaei by refraining from transmitting the lower priority SR based on power levels as in Chakraborty. Tseng teaches ¶0048 refraining from sending an SR and Babaei teaches refraining from sending a second, lower priority SR when it overlaps with a first, higher priority SR, but does not teach this is based on power levels. It would have been obvious to modify Tseng-Chakraborty with the power level condition as in Chakraborty who teaches the refraining can be based on the transmit power of the UE in order to avoid a power excursion ¶0060 which is undesirable ¶0037 according to power limits ¶0035-36.

Claim 13, 43 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 20140293898 A1) and Babaei et al. (“Babaei”) (US 20180324872 A1, effective filing date of provisional application 62501570 filed May 4, 2017) and Kwak et al. (“Kwak”) (US 20190174525 A1).

Regarding claim 13, Tseng-Babaei teaches:
The method of claim 2.
Tseng-Babaei teaches SR opportunities for services but does not expressly teach aperiodic opportunities.
Kwak teaches wherein the SR opportunity of the first service, the SR opportunity of the second service, or both, may be an aperiodic SR opportunity [¶0244 wherein UE configured to transmit SR aperiodically].


Regarding claim 43, Tseng- Babaei teaches:
The apparatus of claim 33.
Tseng- Babaei teaches SR opportunities for services but does not expressly teach aperiodic opportunities.
Kwak teaches wherein the SR opportunity of the first service, the SR opportunity of the second service, or both, may be an aperiodic SR opportunity [¶0244 wherein UE configured to transmit SR aperiodically].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng- Babaei such that an SR of the multiple SRs is transmitted aperiodically as in Kwak. Tseng- Babaei SR transmissions as in Tseng ¶0048 but does not teach that the SRs can be transmitted aperiodically. It would have been obvious to modify the SR of Tseng- Babaei to be aperiodic as Kwak shows that SRs can be sent periodically or aperiodically, and this is to address the problem of transmitting an SR for multiple SR types as in ¶005-9, ¶0252 of Kwak.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/Examiner, Art Unit 2478